DETAILED ACTION
The Action is responsive to Applicant’s Application filed December 6, 2018.
Please note claims 1-23 are pending. 

Drawings
The drawings, filed December 6, 2018 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed December 6, 2018 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-12, 16, 18-19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawoud (US Pub. No. 2016/0366113).

Regarding claim 1, Dawoud teaches a system comprising:
‘one or more processors’ (¶0019)
‘a non-transitory computer readable medium storing a plurality of instructions (¶0019), which when executed, cause the one or more processors to perform  operations comprising:
identifying, within a database system, a field of a stored object to be searchable using one or more types of specialized indexes in response to one or more types of leading wildcard queries’ as identifying text and keywords in a document searchable using an index in response to wildcard queries (¶0032-35)
‘selecting a first type of specialized index used for searching the identified field in response to at least a first type of leading wildcard query, the first type of leading wildcard query including at least a wildcard search identifier as a prefix for a search term’ as a search query including a prefix of a wildcard search to be searched on an encrypted index (¶0041-48)
‘generating one or more variants of an original value of the identified field used by the first type of specialized index’ as generating a set of keyword-wildcard combinations (¶0044-45)
‘writing the one or more variants to the first type of specialized index, the first type of specialized index associating the one or more variants with the original value’ as associating every entry in the index with a keyword combination (¶0047)

Regarding claim 2, Dawoud teaches wherein generating the one or more variants of the original value includes:
‘receiving information for generating the one or more variants of the original value in response to an application server performing at least a partial processing of the original value’ as a keyword preprocessor performing pre-processing of documents to generate keyword-wildcard combinations (¶0044)
‘generating the one or more variants of the original value based on the received information’ as generating keyword-wildcard combinations based on said preprocessing (¶0045-46)

Regarding claim 3, Dawoud teaches ‘wherein the information for generating the one or more variants of the original value includes instructions for parsing the original value’ as parsing the document for original keywords of the document (¶0045)

Regarding claim 4, Dawoud teaches ‘wherein the information for generating the one or more variants of the original value includes values for the one or more variants’ (¶0046)

Regarding claim 7, Dawoud teaches the operations further comprising: 
‘determining a received query includes a leading wildcard query’ as receiving a search request with a wildcard (¶0054)
‘determining the received leading wildcard query is associated with the first type of specialized index’ as identifying text and keywords in a document searchable using an index in response to wildcard queries (¶0032-35)
‘searching the first type of specialized index based on the query to identify data’ as searching the index based on the wildcard search request (¶0055)
‘filtering a base data structure with the identified data to obtain a first set of data’ as searching a database that contains the search index (¶0040)
‘providing the first set of data as a query result for the received query’ as providing the search results to the user (¶0043)

Regarding claim 10, Dawoud teaches the operations further comprising:
‘performing a selectivity between a plurality of search terms within the received query based on a prevalence of each search term with the database system.’ (¶0042)

Regarding claim 12, Dawoud teaches a method comprising:
identifying, within a database system, a field of a stored object to be searchable using one or more types of specialized indexes in response to one or more types of leading wildcard queries’ as identifying text and keywords in a document searchable using an index in response to wildcard queries (¶0032-35)
‘selecting a first type of specialized index used for searching the identified field in response to at least a first type of leading wildcard query, the first type of leading wildcard query including at least a wildcard search identifier as a prefix for a search term’ as a search query including a prefix of a wildcard search to be searched on an encrypted index (¶0041-48)
‘generating one or more variants of an original value of the identified field used by the first type of specialized index’ as generating a set of keyword-wildcard combinations (¶0044-45)
‘writing the one or more variants to the first type of specialized index, the first type of specialized index associating the one or more variants with the original value’ as associating every entry in the index with a keyword combination (¶0047)

Regarding claim 13, Dawoud teaches wherein generating the one or more variants of the original value includes:
‘receiving information for generating the one or more variants of the original value in response to an application server performing at least a partial processing of the original value’ as a keyword preprocessor performing pre-processing of documents to generate keyword-wildcard combinations (¶0044)
‘generating the one or more variants of the original value based on the received information’ as generating keyword-wildcard combinations based on said preprocessing (¶0045-46)

Regarding claim 16, Dawoud teaches the operations further comprising: 
‘determining a received query includes a leading wildcard query’ as receiving a search request with a wildcard (¶0054)
‘determining the received leading wildcard query is associated with the first type of specialized index’ as identifying text and keywords in a document searchable using an index in response to wildcard queries (¶0032-35)
‘searching the first type of specialized index based on the query to identify data’ as searching the index based on the wildcard search request (¶0055)
‘filtering a base data structure with the identified data to obtain a first set of data’ as searching a database that contains the search index (¶0040)
‘providing the first set of data as a query result for the received query’ as providing the search results to the user (¶0043)

Regarding claim 18, Dawoud teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to perform operations comprising:
identifying, within a database system, a field of a stored object to be searchable using one or more types of specialized indexes in response to one or more types of leading wildcard queries’ as identifying text and keywords in a document searchable using an index in response to wildcard queries (¶0032-35)
‘selecting a first type of specialized index used for searching the identified field in response to at least a first type of leading wildcard query, the first type of leading wildcard query including at least a wildcard search identifier as a prefix for a search term’ as a search query including a prefix of a wildcard search to be searched on an encrypted index (¶0041-48)
‘generating one or more variants of an original value of the identified field used by the first type of specialized index’ as generating a set of keyword-wildcard combinations (¶0044-45)
‘writing the one or more variants to the first type of specialized index, the first type of specialized index associating the one or more variants with the original value’ as associating every entry in the index with a keyword combination (¶0047)

Regarding claim 19, Dawoud teaches wherein generating the one or more variants of the original value includes:
‘receiving information for generating the one or more variants of the original value in response to an application server performing at least a partial processing of the original value’ as a keyword preprocessor performing pre-processing of documents to generate keyword-wildcard combinations (¶0044)
‘generating the one or more variants of the original value based on the received information’ as generating keyword-wildcard combinations based on said preprocessing (¶0045-46)

Regarding claim 22, Dawoud teaches the operations further comprising: 
‘determining a received query includes a leading wildcard query’ as receiving a search request with a wildcard (¶0054)
‘determining the received leading wildcard query is associated with the first type of specialized index’ as identifying text and keywords in a document searchable using an index in response to wildcard queries (¶0032-35)
‘searching the first type of specialized index based on the query to identify data’ as searching the index based on the wildcard search request (¶0055)
‘filtering a base data structure with the identified data to obtain a first set of data’ as searching a database that contains the search index (¶0040)
‘providing the first set of data as a query result for the received query’ as providing the search results to the user (¶0043)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 5-6, 14-15, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud (US Pub. No. 2016/0366113) further in view of Liu et al. (US Pub. No. 2018/0052929)

Regarding claim 5, Dawoud fails to explicitly teach ‘wherein the first type of specialized index comprises a reverse index, and generating the one or more variants of an original value comprises generating a reverse of the original value.’
Liu teaches ‘wherein the first type of specialized index comprises a reverse index, and generating the one or more variants of an original value comprises generating a reverse of the original value’ as a reverse index and converting keywords into values for the reverse index (¶0081-82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Liu’s would have allowed Dawoud’s to combine different indexing algorithms (¶0003)
	

Regarding claim 6, Dawoud and Liu teaches ‘wherein the first type of specialized index comprises an n-gram index or a permutation index, and the first type of leading wildcard query further includes a wildcard search identifier as a postfix for a search term’ as an n-gram index (Liu ¶0102) and using a wildcard as a suffix for a search term (Dawoud ¶0045)

Regarding claim 14, Dawoud fails to explicitly teach ‘wherein the first type of specialized index comprises a reverse index, and generating the one or more variants of an original value comprises generating a reverse of the original value.’
Liu teaches ‘wherein the first type of specialized index comprises a reverse index, and generating the one or more variants of an original value comprises generating a reverse of the original value’ as a reverse index and converting keywords into values for the reverse index (¶0081-82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Liu’s would have allowed Dawoud’s to combine different indexing algorithms (¶0003)

Regarding claim 15, Dawoud and Liu teaches ‘wherein the first type of specialized index comprises an n-gram index or a permutation index, and the first type of leading wildcard query further includes a wildcard search identifier as a postfix for a search term’ as an n-gram index (Liu ¶0102) and using a wildcard as a suffix for a search term (Dawoud ¶0045)

Dawoud fails to explicitly teach ‘wherein the first type of specialized index comprises a reverse index, and generating the one or more variants of an original value comprises generating a reverse of the original value.’
Liu teaches ‘wherein the first type of specialized index comprises a reverse index, and generating the one or more variants of an original value comprises generating a reverse of the original value’ as a reverse index and converting keywords into values for the reverse index (¶0081-82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Liu’s would have allowed Dawoud’s to combine different indexing algorithms (¶0003)

Regarding claim 21, Dawoud and Liu teaches ‘wherein the first type of specialized index comprises an n-gram index or a permutation index, and the first type of leading wildcard query further includes a wildcard search identifier as a postfix for a search term’ as an n-gram index (Liu ¶0102) and using a wildcard as a suffix for a search term (Dawoud ¶0045)

Claim 8, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud (US Pub. No. 2016/0366113) further in view of Farrah et al. (US Pub. No. 2008/0072209)

Dawoud fails to explicitly teach the operations further comprising:
‘determining the received query requests data associated with a change tracking data structure’
‘searching the change tracking data structure to identify a second set of data’ 
‘combining the second set of data from the change tracking data structure with the first set of data’
‘providing the combined data as the query result for the received query’
Farrah teaches:
‘determining the received query requests data associated with a change tracking data structure’ tracking and viewing changes to information stored in a data structure (¶0045)
‘searching the change tracking data structure to identify a second set of data’ as searching the change log to identify changes made to data (¶0068)
‘combining the second set of data from the change tracking data structure with the first set of data’ as combining records to display the history of the changed data (¶0068)
‘providing the combined data as the query result for the received query’ as displaying the combination to the user (¶0068)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Farrah’s would have allowed Dawoud’s to efficiently track and store changes to data in the data structure (¶0008)

Regarding claim 17, Dawoud fails to explicitly teach the operations further comprising:
‘determining the received query requests data associated with a change tracking data structure’
‘searching the change tracking data structure to identify a second set of data’ 
‘combining the second set of data from the change tracking data structure with the first set of data’
‘providing the combined data as the query result for the received query’
Farrah teaches:
‘determining the received query requests data associated with a change tracking data structure’ tracking and viewing changes to information stored in a data structure (¶0045)
‘searching the change tracking data structure to identify a second set of data’ as searching the change log to identify changes made to data (¶0068)
‘combining the second set of data from the change tracking data structure with the first set of data’ as combining records to display the history of the changed data (¶0068)
‘providing the combined data as the query result for the received query’ as displaying the combination to the user (¶0068)
Farrah’s would have allowed Dawoud’s to efficiently track and store changes to data in the data structure (¶0008)

Regarding claim 23, Dawoud fails to explicitly teach the operations further comprising:
‘determining the received query requests data associated with a change tracking data structure’
‘searching the change tracking data structure to identify a second set of data’ 
‘combining the second set of data from the change tracking data structure with the first set of data’
‘providing the combined data as the query result for the received query’
Farrah teaches:
‘determining the received query requests data associated with a change tracking data structure’ tracking and viewing changes to information stored in a data structure (¶0045)
‘searching the change tracking data structure to identify a second set of data’ as searching the change log to identify changes made to data (¶0068)
‘combining the second set of data from the change tracking data structure with the first set of data’ as combining records to display the history of the changed data (¶0068)
‘providing the combined data as the query result for the received query’ as displaying the combination to the user (¶0068)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Farrah’s would have allowed Dawoud’s to efficiently track and store changes to data in the data structure (¶0008)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud (US Pub. No. 2016/0366113) further in view of Hornkvist et al. (US Pub. No. 2017/0068678)

Regarding claim 9, Dawoud fails to explicitly teach ‘periodically flushing data from the change tracking data structure by merging the data from the change tracking data structure with data of the first type of specialized index.’
Hornkvist teaches ‘periodically flushing data from the change tracking data structure by merging the data from the change tracking data structure with data of the first type of specialized index.’ (¶0027)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hornkvist’s would have allowed Dawoud’s to efficiently track and store changes to data in the data structure (¶0008)


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud (US Pub. No. 2016/0366113) further in view of Graeber et al. (US Pub. No. 2011/0282704)

Regarding claim 11, Dawoud fails to explicitly teach ‘performing a normalization of the original value to create a normalized text string; and generating the one or more variants the original value from the normalized text string’
Graeber teaches ‘performing a normalization of the original value to create a normalized text string; and generating the one or more variants the original value from the normalized text string’ (¶0046)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Graeber’s would have allowed Dawoud’s to store and process data more efficiently (¶0006)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166